Citation Nr: 1818082	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial evaluation for coronary artery disease status post coronary artery bypass graft (CABG) and coronary stent placement with scar in excess of 30 percent from December 1, 2001.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970. This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2013, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  

In November 2014 and August 2017, the Board remanded this claim for additional development. It has since been returned to for further appellate consideration.


FINDINGS OF FACT

1. On October 15, 2005, a myocardial infarction was diagnosed.

2. From December 1, 2001 to October 15, 2005 and on and after January 15, 2006, the evidence does not show that a workload of greater than 3 to 5 METs resulted in dyspnea, fatigue, angina, dizziness, or syncope, or a left ventricle ejection fraction between 30 and 50 percent, or congestive heart failure.


CONCLUSIONS OF LAW

1.  From October 15, 2005 to January 15, 2006 the criteria for a 100 percent rating for service-connected coronary artery disease status post CABG and coronary stent placement were met.  38 U.S.C. §§ 1155; 38 C.F.R. § 4.104 DCs 7005, 7006, 7017 (2017).

2.  From December 1, 2001 to October 15, 2005 and on and after January 15, 2006. the criteria for a rating higher than 30 percent for service-connected heart disorder are not met.  38 U.S.C. §§ 1155; 38 C.F.R. § 4.104 DCs 7005, 7006, 7017 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for coronary artery disease status post CABG and coronary stent placement with scar. Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file. The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  The Board notes that a February 2011 VA treatment record indicates that the Veteran had a myocardial infarction in 2008 at Sunrise Hospital; no records show a 2008 myocardial infarction. However, an April 2015 response from Sunrise Hospital indicated that all available records were found and enclosed.

The Veteran was afforded VA examinations in December 2012 and September 2017 in connection with his claim. The Board finds that the VA examination reports and opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the December 2012 and September 2017 examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. 
§ 3.327(a) (2017).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  

The Board notes that in a February 2018 post-remand brief, the Veteran's attorney questioned the adequacy of the September 2017 VA examination, because the examiner indicated that he was in the field of family practice and there was no indication that the examiner had any competence in evaluating complex cardiovascular disorders such as CAD. The Board does not find this argument sufficient to invalidate the results of the examination as the examination was conducted by a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1). See Cox v. Nicholson, 20  Vet. App. 563 (2007).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in May 2013. The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board is further satisfied that there has been substantial compliance with the prior November 2014 and July 2017 remand directives and the Board may proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998). 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2.  

Veteran's CAD has been evaluated under 38 C.F.R. § 4.104 , Diagnostic Codes (DC) 7005-7017, effective August 20, 2001. See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen). Both DC 7005 and DC 7017 relate to arteriosclerotic heart disease (coronary artery disease), while DC 7017 provides specifically for rating CAD following coronary bypass surgery. 38 C.F.R. § 4.104.

DC 7005 and 7017 provide for a 10 percent rating when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication required.  A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A 100 percent evaluation is for assignment where there is congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104 DC 7005.  

Additionally, for myocardial infarction, during and for three months after a myocardial infarction, a 100 percent evaluation is for assignment where it is documented by laboratory tests.  38 C.F.R. § 4.104, DC 7006 (2017).  Thereafter, the provisions for rating this disability are the same as DC 7005.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that VA treatment records indicate that the Veteran has maintained treatment for his heart condition throughout the period on appeal with periodic complaints of cardiac symptoms. 

In an April 2002 VA cardiology follow-up, the Veteran denied chest pain, arrhythmia, and heart failure. In July 2002, the Veteran complained of left arm/ shoulder pain. The Veteran had a negative exercise stress test. He attained a maximum caloric energy expenditure equivalent to 8 METS and reached a heart rate of 145 per minute, which was about 90 percent of the maximum predicted heart rate. Analysis of the tracings during exercise showed no changes to suggest an exercise-induced ischemia. There were no arrhythmias before exercise. 
In a July 2003 VA treatment record, the Veteran reported exertional shortness of breath for the past 10 days and denied chest pain. The Veteran had a positive stress test in August 2003. He attained a maximum caloric energy expenditure equivalent to 7 METs and reached a heart rate of 137 per minute. The echocardiogram showed normal left ventricular size and systolic function with an ejection fraction of 72 percent, normal right ventricular size and function, normal right atrium, and slightly dilated left atrium.
In a September 2003 VA treatment record,  the Veteran reported that he was riding a bicycle for 10 miles a day prior to a July 2003 hernia surgery, but afterward developed left chest and arm pain with even fairly minimal exertion such as walking in from the parking lot. He denied periods of severe chest pain or shortness of breath lasting for several hours but reported that the pain was typically reproduced by exertion. In an October 2003 VA treatment record, the Veteran underwent a cardiac catheterization with stent placement
In a November 2003 VA treatment record, the Veteran reported an increased level of energy such that he was able to ride a bicycle for 15 minutes without shortness of breath or chest pain. The Veteran also reported that he had not had an episode of chest pain since last admission. He denied orthopnea, lower extremity edema, fever, chills or diaphoresis. In a December 2003 VA treatment record, the Veteran complained of pain on the chest while walking and reported that the pain was felt even if he is not walking.
In January 2004, the Veteran sought treatment for chest pain. In a Feb 2004 VA treatment record, the Veteran underwent a stress test. The maximum workload was 7.00 METS. The Veteran's echocardiogram showed an abnormal resting. The Veteran did not have chest pain or arrhythmias before, during, or after exercise. Analysis of the tracing during exercise showed no changes to suggest an exercise-induced ischemia. The blood pressure response was normal. 
In a September 2004 VA treatment record, the Veteran reported having episodes of pressure discomfort on his right anterior chest that comes and goes for the last three days, lasting for half an hour to an hour. He denied having shortness of breath and reported no chest discomfort at that time. The Veteran's electrocardiogram was otherwise normal when compared with a December 2003 electrocardiogram. 
In a July 2005 private treatment record, the Veteran was admitted for unspecified chest pain. The Veteran reported onset of pain in the right upper anterior later chest, described as a pressure like sensation with radiation down the right arm. He denied diaphoresis, nausea, vomiting, or shortness of breath. A July 2005 echocardiogram showed normal sinus rhythm upon resting. The Veteran exercised for a total duration of 9 minutes 58 seconds achieving a heart rate of 146 beats that was 91 percent of maximum predicted heart rate for his age group. He was noted as having fairly good exercise tolerance. The echocardiogram was negative for ischemic changes. Premature ventricular contractions were noted during exercise.
The July 2005 stress test indicated that the left ventricle was normal in size in stress and rest. There were no significant fixed or reversible defects and no abnormal lung uptake. Left ventricular ejection fraction equaled 63 percent.
Private treatment records indicate that the Veteran was admitted to the hospital on October 15, 2005 after complaining of chest pain. The Veteran was diagnosed with an acute non-Q-wave myocardial infarction. The initial echocardiogram did not show any acute changes; however the Veteran's cardiac enzymes were elevated with a positive MB fraction and troponin. The Veteran was treated with antithrombotic and nitroglycerin. The Veteran underwent a cardiac catheterization and percutaneous transluminal coronary angioplasty (PTCA) and stent. 
In a July 2007 VA treatment record, the Veteran underwent a stress test noted as negative. The Veteran achieved the metabolic equivalent of 8.5 METs. The Veteran had no angina type chest pain during study. In a November 2007 VA treatment record, the Veteran complained of chest pain and tightness, and denied shortness of breath or sweats. The November 2007 echocardiogram report indicated a sinus rhythm with 1st degree A-V block with fusion complexes. Otherwise it was a normal echocardiogram.
In a December 2007 VA treatment record, the Veteran complained of chest pain. It was noted that the Veteran had a treadmill stress test in July 2007 with up to 8 METS. In a January 2008 VA treatment record, the Veteran underwent a cardiac catheterization procedure. 
In a January 2011 VA treatment record, the Veteran's stress examination resulted in an ejection fraction of 63 percent.  The left ventricle appeared normal in size and morphology. No reversible defects were seen.
The Veteran was afforded a VA examination in December 2012. The Veteran was noted as having ischemic heart disease. The Veteran reported a history of percutaneous coronary intervention, myocardial infarction, and coronary bypass surgery. The Veteran did not have congestive heart failure. In an interview-based METs test, the Veteran reported fatigue and angina between 5 and 7 METS consistent with activities such as golfing without a cart, mowing lawn with a push mower, and heavy yardwork. The examiner noted that the left ventricular ejection fraction was known as normal per cardio notes. The examiner noted that the Veteran's ischemic heart disease did not impact his ability to work. 
In May 2013, the Veteran testified before the Board. The Veteran testified that he is healthy and stays active and believes he is being penalized for being healthy. 
The Veteran was afforded a VA examination in September 2017. The examiner diagnosed acute, subacute, or old myocardial infarction, as of 2005, and coronary artery disease, as of 2001. It was noted that the Veteran had a coronary artery bypass graft in 2001 and stent placement in 2005. The Veteran reported that his cardiac condition had remained the same since his last VA examination in 2012. The Veteran reported a myocardial infarction in 2005. The examiner found that there was no congestive heart failure, cardiac arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions. The Veteran's electrocardiogram was normal. An October 2017 echocardiogram indicated a left ventricular ejection fraction of 66 percent and wall motion was normal. The examiner provided an interview-based METs test. It was noted that the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity. The examiner noted that the Veteran's heart condition did not impact his ability to work. 
First, the criteria for a 100 percent evaluation are met beginning October 15, 2005 to January 15, 2006, because the evidence shows that the presence of a non-Q wave myocardial infarction.  See 38 C.F.R. § 4.104 DC 7006.

Second, other than this three month period, the Board finds that the evidence does not show that a rating higher than 30 percent for is warranted for service-connected heart disorder throughout the appeal period. During this time, the evidence does not demonstrate that a workload of 3 to 5 METs resulted in dyspnea, fatigue, angina, dizziness, or symptom, or that a left ventricle ejection fraction was between 30 and 50 percent. Rather, at worst during this period, the Veteran was found to be able to achieve 5 to 7 METs and had a left ventricular ejection fraction of 63 percent. The Board finds that the objective medical evidence documenting the severity of the Veteran's heart disorder to be probative. Additionally, the Veteran's testimony regarding the severity of his heart condition is that he has remained healthy and active and at his most recent September 2017 VA examination, he denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  Accordingly, the criteria for a rating higher than 30 percent under DCs 7005-7017 are not warranted for this period.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to a 100 percent rating for coronary artery disease status post CABG and coronary stent placement from October 15, 2005 to January 15, 2006 is granted.

Entitlement to a rating higher than 30 percent for coronary artery disease status post CABG and coronary stent placement from December 1, 2001 to October 15, 2005 and from January 15, 2006 is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


